In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00435-CR

ANDREW EDWARD PARKER, Appellant            §    On Appeal from the 372nd District Court

                                           §    of Tarrant County (1520505D)

V.                                         §    August 27, 2019

                                           §    Opinion by Justice Dauphinot

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Lee Ann Dauphinot
                                         Justice Lee Ann Dauphinot